DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system/kit comprising a delivery instrument (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which, on line 3, sets forth the parameter of “the at least one polymer yarn comprises or consists of…” (emphasis added); however this parameter is found to be indefinite.  The way the claim is currently written it is not clear if the at least one polymer yarn needs to only be made of one of the materials mentioned, i.e. “consists of”, or can be made of one of the materials mentioned in addition to any other material as well, i.e. “comprises”, in order to meet the parameter; thus one having ordinary skill in the art would not be apprised of the scope of the invention, thereby rending the claim indefinite.
Regarding claim 8, which set forth the parameter of “the at least one composite yarn and/or the at least one further polymer yarn extend in oppositely directed spirals along a longitudinal direction” (emphasis added); however this parameter is found to be indefinite. It is not clear what exactly would be meant by/how exactly the at least one composite yarn or the at least one further polymer yarn can extend “in oppositely directed spirals”; if only one is extending oppositely, what is it opposite of/from?  For the purpose of examination, as can be gleaned from then originally filed disclosure, the term “and/or” shall be interpreted as “and”.  

Regarding claim 12, which sets forth the parameter of “the at least one composite yarn corresponds to a plurality of composite yarns” (emphasis added); however this parameter is found to be confusing, since it is not clear what exact structure is meant by the term “corresponds to”.  For the purpose of examination, as can be gleaned from then originally filed disclosure, the term “corresponds to” shall be interpreted as “comprises”.
Regarding claim 13, which recites the limitation “composite yarns”, twice on line 3 and on line 5; are these “composite yarn” the same as the “composite yarn” first disclosed on line 2 of independent claim 1, from which claim 13 depends.  If so, claim 13 should be amended to clarify, such as by amending line 3 to state “a plurality of the composite yarn, wherein a number of the plurality of the composite yarn extend” and amending the limitation of “composite yarns” on line 5 to state “the plurality of the composite yarn”.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Orion et al. (US PG Pub. 2011/0230955), hereinafter Orion, in view of Borck (US PG Pub. 2012/0158123), as disclosed in the IDS dated 07/17/2019.
Regarding claims 1-3, Orion discloses an endoluminal device (100), illustrated in Figures 1A and 1B, comprising at least one composite yarn (104) comprising at least one polymer yarn and at least one wire, wherein the at least one polymer yarn comprises polylactide and/or a copolymer comprising lactide units, and the at least one wire comprises a magnesium ([0093] & [0124], Last 7 lines); but does not specifically teach the magnesium being an alloy.
	However, Borck teaches an endoluminal device/stent comprising a combination of lactide and magnesium alloy; this combination achieve appropriate bioresorbability ([0025], Lines 1-3).
	In view of the teachings of Borck, it would have been obvious to one having ordinary skill in the art before the effective fling date of the invention to modify the composite yarn, of the endoluminal device of Orion, by replacing the magnesium/magnesium oxide with a magnesium alloy, in order to achieve an appropriate bioresorbability.  
Regarding claim 4, Orion in view of Borck disclose the endoluminal device according to claim 1, wherein Orion further teaches the at least one composite yarn (104) is a covered yarn, i.e. by coating/covering (1010), illustrated in Figure 10B (Orion: [0158], Last 7 Lines – it is to be noted that Orion states “support 1000 may be the same as vein support 100” in the 3rd and 4th to last lines of [0156]).
Regarding claim 5, Orion in view of Borck disclose the endoluminal device according to claim 1, and though it is not specifically disclosed that the at least one composite yarn is constructed such that the at least one alloy wire covers the at least one polymer yarn, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective fling date of the invention to determine an appropriate construction/form for the at least one composite yarn, including have the at least one alloy wire covering the at least one polymer yarn, based on the desired mechanical properties, such as rate of biodegradability, rigidity, strength etc., and/or intended use/patient need of the endoluminal device.
Regarding claim 6, Orion in view of Borck disclose the endoluminal device according to claim 1, wherein Orion further teaches the endoluminal device (100) additionally comprises at least one further polymer yarn (102), illustrated in Figures 1A and 1B (Orion: [0124], Lines 15-16) .
Regarding claim 7, Orion in view of Borck disclose the endoluminal device according to claim 6, wherein Orion further teaches the at least one further polymer yarn (102) comprises the same polymer as the at least one polymer yarn of the at least one composite yarn (104), illustrated in Figures 1A and 1B (Orion: [0124]).
Regarding claims 8 and 10, Orion in view of Borck disclose the endoluminal device according to claim 6, wherein Orion further teaches the at least one composite yarn (104) and the at least one further polymer yarn (102) extend in oppositely directed spirals along a longitudinal direction of the endoluminal device (100), and the spirals are connected to each other, illustrated in Figures 1A and 1B (Orion: [0123] - to clarify, the interlaced pattern of the endoluminal device allow for portions of the at least one composite yarn 104 to be connected to portions of the at least one further polymer yarn 102 at overlapping points, as clearly illustrated in Figure 1B).
Regarding claim 9, Orion in view of Borck disclose the endoluminal device according to claim 6, wherein Orion further teaches the at least one composite yarn (104) and the at least one further polymer yarn (102) extend in unidirectional spirals along a longitudinal direction of the endoluminal device (100), illustrated in Figures 1A, 1B and modified figure 1B, below.

    PNG
    media_image1.png
    364
    302
    media_image1.png
    Greyscale

Regarding claim 11, Orion in view of Borck disclose the endoluminal device according to claim 1, wherein Orion further teaches the at least one composite yarn (104) is embodied as an enlacement which is arranged in a circumferential direction of the endoluminal device (100), 
Regarding claim 12, Orion in view of Borck disclose the endoluminal device according to claim 1, wherein Orion further teaches the at least one composite yarn (104) corresponds to/comprises a plurality of composite yarns, illustrated in Figures 1A and 1B (Orion: [0123]).
Regarding claim 13, Orion in view of Borck disclose the endoluminal device according to claim 1, wherein Orion further teaches the endoluminal device (100/1400) comprises a plurality of the composite yarns (104), wherein a number of the plurality of composite yarns (104) extend along a longitudinal direction of the endoluminal device (100), illustrated in Figure 1A, and a remaining number of the plurality of composite yarns (1404B) are arranged in a circumferential direction of the endoluminal device (1400) or surrounds the endoluminal device along its circumference, illustrated in Figure 14B (It is to be noted that Orion states “support 1400 may be the same as vein support 100” on the 4th to last line of [0169]).
Regarding claim 14, Orion in view of Borck disclose the endoluminal device according to claim 1, wherein Orion further teaches the endoluminal device (100/1000) further comprises a coating (Orion: [0158], Last 7 Lines – it is to be noted that Orion states “support 1000 may be the same as vein support 100” in the 3rd and 4th to last lines of [0156]).
Regarding claim 15, Orion in view of Borck disclose the endoluminal device according to claim 1, wherein Orion further teaches the endoluminal device (10) is a stent, illustrated in Figure 1A (Orion: [0069], Lines 6-11).
Regarding claim 16, Orion in view of Borck disclose a surgical system/kit comprising the endoluminal device according to claim 1, and Orion further teaches a delivery instrument for rd and 4th to last lines of [0144]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.